DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application FR1854166 filed on 05/18/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 17, 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitations " main network route panel" and “secondary network route panel. These terms are not understood to one of ordinary skill in the art and are not defined. This renders the claim indefinite.
Claim 17 recites the limitations " built-up area entry sign". These terms are not understood to one of ordinary skill in the art and are not defined. This renders the claim indefinite.
Claim 19, recites the term “road environment”. An urban environment and a dangerous environment are also understood to be road environments that the vehicle is travelling on. This renders the claim indefinite as the differentiation is not obvious between the limitations.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Interpretation
Claim 11 recites the limitation “detection module” with the structure in specifications page 4 last paragraph “camera”. It is being interpreted as means plus function.
Claim 11 recites the limitation “formulation module” with the structure in specifications page 5 first paragraph “computer”. It is being interpreted as means plus function.

Claim 11 recites the limitation “reinitialization module” with the structure in specifications page 8 “controller”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojo (US20170361841).
Regarding claim 11, Kojo teaches an adaptive cruise controller for a motor vehicle, comprising:
a detection module configured to detect a lead vehicle([0029] disclosing a forward information acquisition unit “detection module” including a forward camera to detect a preceding vehicle);
a formulation module configured to formulate a setpoint([0029] disclosing executing a constant speed travel at a setpoint when no vehicle is ahead. See also [0030] disclosing the ACC-ECU “formulation module” sets a target following inter-vehicle distance “setpoint”);
a storage module configured to store a value corresponding to the setpoint([0023] disclosing the data of the ACC is stored in the ROM “storage module”);
a chronometer configured to be initialized and actuated at an instant of stopping of the vehicle([0040] disclosing counting a stop hold elapsed time which is understood to be done by a timer “chronometer”, i.e. the chronometer is initialized and actuated at an instant of stopping the vehicle);
a reinitialization module configured to reinitialize the storage module([0040]-[0043] disclosing the ACC-ECU “reinitialization module can exit the routine “reinitialize the stored value” if the time is greater than a limit Tx ); and
an establishment module configured to determine a limit as a function of an environment of the vehicle([0045] disclosing a limit Ty based on a driver’s attention “environment of the vehicle”),
wherein the reinitialization module is configured to reinitialize the value stored by the storage module when the chronometer delivers a duration greater than the limit([0040]-[0043] disclosing the ACC-ECU “reinitialization module” exits the routine of proceeding vehicle following when the time elapsed is greater than a limit Tx).

Regarding claim 12, Kojo teaches the controller as claimed in claim 11, in which the formulation module is configured to formulate at least one setpoint chosen from among a speed control activation setpoint, a control speed setpoint, an activation setpoint of a distance control with respect to a lead vehicle, and a control distance setpoint([0029] disclosing executing a constant speed travel at a setpoint when no vehicle is ahead. See also [0030] disclosing the ACC-ECU “formulation module” sets a target following inter-vehicle distance “setpoint”).

Regarding claim 13, Kojo teaches the controller as claimed in claim 12, in which the establishment module comprises a determination module configured to determine an environment of the vehicle and a map containing values of limits as a function of an environment([0045] disclosing a limit Ty based on a driver’s attention “environment of the vehicle”. [0062] disclosing a limit Tw based on the environment around the vehicle).

Regarding claim 14, Kojo teaches the controller as claimed in claim 13, in which the determination module comprises at least one means chosen from among an ultrasound sensor, a radar, a lidar, a camera, an inertial measurement unit, an odometer, and a satellite-based worldwide positioning device([0024] disclosing an information acquisition unit “determination module” includes a camera).

Regarding claim 15, Kojo teaches the controller as claimed in claim 13, in which the determination module comprises at least one identification unit chosen from among an identification unit in respect of another vehicle, a pedestrian identification unit, a road infrastructure identification unit, a road geometry identification unit, and a meteorological conditions identification unit([0041] disclosing the information acquisition unit recognizes pedestrians, i.e. comprises at least a pedestrian identification unit).

([0040] disclosing the time limit can be 30 seconds which lies between 25 and 35 seconds).

20. (New) A method of adaptive cruise control of a motor vehicle, comprising:
detecting a lead vehicle ([0029] disclosing a forward information acquisition unit  including a forward camera to detect a preceding vehicle);
formulating a setpoint ([0029] disclosing executing a constant speed travel at a setpoint when no vehicle is ahead. See also [0030] disclosing the ACC-ECU  sets a target following inter-vehicle distance “setpoint”);
storing a value corresponding to the setpoint before an instant of stopping of the vehicle ([0023] disclosing the data of the ACC is stored in the ROM, the ACC is set and stored causing the vehicle to move before the stop [0029]);
determining an environment of the vehicle ([0029] disclosing a forward information acquisition unit including a forward camera to detect a preceding vehicle “environment of the vehicle”); and
 ([0040]-[0043] disclosing the ACC-ECU exits the routine of proceeding vehicle following when the time elapsed is greater than a limit Tx).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by Kojo(US20170361841) in view of Vladimerou(US20170197549).
Regarding claim 16, Kojo teaches the controller as claimed in claim 13. Kojo does not teach in which the determination module is configured to identify at least one highway or expressway symbol chosen from among a highway section commencement sign, a main network route panel, and a secondary network route panel, and is configured to determine that the environment is a road environment when the highway or expressway symbol is identified.
Vladimerou teaches the determination module is configured to identify at least one highway or expressway symbol chosen from among a highway section commencement sign, a main network route panel, and a secondary network route ([0038] disclosing a highway entry sign “highway section commencement sign” is used to identify a highway).
Kojo and Vladimerou are analogous art because they are in the same field of endeavor, vehicle control based on environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kojo to incorporate the teaching of Vladimerou of the determination module is configured to identify at least one highway or expressway symbol chosen from among a highway section commencement sign, a main network route panel, and a secondary network route panel, and is configured to determine that the environment is a road environment when the highway or expressway symbol is identified in order to control the vehicle based on a limit responding to an environment around the vehicle. It would have been obvious to substitute the environment in Kojo with the traffic sign of Vladimerou which would lead to predictable result and finer vehicle control based on the environment around the vehicle.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Kojo(US20170361841) in view of Hahne (US20130191003).
Regarding claim 17, Kojo teaches the controller as claimed in claim 13. Kojo does not teach in which the determination module is configured to identify at least one urban symbol chosen from among a built-up area entry sign, a cycleway announcement 
Hahne teaches the determination module is configured to identify at least one urban symbol chosen from among a built-up area entry sign, a cycleway announcement sign, and a pedestrian crosswalk announcement sign, and is configured to determine that the environment is an urban environment when the urban symbol is identified([0013] disclosing identifying a road sign as being a arrival at city sign “built up area entry sign”).
Kojo and Hahne are analogous art because they are in the same field of endeavor, vehicle control based on environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kojo to incorporate the teaching of Hahne of the determination module is configured to identify at least one urban symbol chosen from among a built-up area entry sign, a cycleway announcement sign, and a pedestrian crosswalk announcement sign, and is configured to determine that the environment is an urban environment when the urban symbol is identified in order to control the vehicle based on a limit responding to an environment around the vehicle. It would have been obvious to substitute the environment in Kojo with the traffic sign of Hahne which would lead to predictable result and finer vehicle control based on the environment around the vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Kojo(US20170361841) in view of Vallespi-Gonzalez(US20170359561).
Regarding claim 18, Kojo teaches the controller as claimed in claim 13. Kojo does not teach in which the determination module is configured to identify at least one danger symbol chosen from among a roundabout indication sign, a stop sign, and a traffic light announcement sign, and is configured to determine that the environment is a dangerous environment when the danger symbol is identified.
Vellespi-Gonzalez teaches the determination module is configured to identify at least one danger symbol chosen from among a roundabout indication sign, a stop sign, and a traffic light announcement sign, and is configured to determine that the environment is a dangerous environment when the danger symbol is identified ([0050] disclosing identifying a stop sign as being a potential hazard, i.e. danger symbol).
Kojo and Vellespi-Gonzalez are analogous art because they are in the same field of endeavor, vehicle control based on environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Kojo to incorporate the teaching of Vellespi-Gonzalez of the determination module is configured to identify at least one danger symbol chosen from among a roundabout indication sign, a stop sign, and a traffic light announcement sign, and is configured to determine that the environment is a dangerous environment when the danger symbol is identified in order to control the vehicle based on a limit responding to an environment around the vehicle. It would have been obvious to substitute the environment in Kojo with the traffic sign of Vellespi-Gonzalez which would lead to predictable result and finer vehicle control based on the environment around the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180312164 disclosing an acceleration impulse based on the stoppage time to start moving again from a stop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664